UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 COMMISSION FILE NUMBER 001-33373 CAPITAL PRODUCT PARTNERS L.P. (Translation of registrant’s name into English) 3 IASSONOS STREET PIRAEUS, 18537 GREECE (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): YesoNox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNox Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “yes” is marked, indicate below this file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Item 1– Information Contained in this Form 6-K Report The following exhibits are filed as part of this report: Attached as ExhibitI is a press release of Capital Product Partners L.P., dated July 30, 2010. Attached as Exhibit II are financial results of Capital Product Partners L.P., for thesix months endedJune 30, 2010. Exhibit II of this report on Form 6-K is hereby incorporated by reference into the registrant’s registration statement, registration number 333-153274, dated October 1, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By Capital Product Partners, L.P., its general partner /s/Ioannis E. Lazaridis Name:Ioannis E. Lazaridis Title: Chief Executive Officer and Chief Financial Officer of Capital GP L.L.C. Dated: July 30, 2010 Exhibit I CAPITAL PRODUCT PARTNERS L.P. ANNOUNCES: ● SECOND QUARTER 2, ● THE ACQUISITION OF ITS 20TH VESSEL, THE M/T ALKIVIADIS, AND ● UPWARD REVISION OF ITS ANNUAL DISTRIBUTION GUIDANCE FROM $0.90 TO $0.93 PER UNIT COMMENCING AS OF Q3 2010 ATHENS, Greece, July 30, 2010 Capital Product Partners L.P. (the “Partnership”) (Nasdaq: CPLP), an international owner of modern double-hull tankers, today released its financial results for the second quarter ended June 30, 2010. The Partnership’s net income for the quarter ended June 30, 2010 was $5.2 million, or $0.16 per limited partnership unit, which is $0.09 lower than the $0.25 per unit from the previous quarter ended March 31, 2010, and $0.16 lower than the $0.32 per unit from the second quarter of 2009. The reported results of operations, with the exception of the Partnership’s net income, presented below reflect the consolidation of the M/T Alkiviadis, which was acquired on June 30, 2010, for the full quarter, as the transaction was between two entities under common control. Operating surplus for the quarter ended June 30, 2010 was $10.2 million, $1.5 million lower than the $11.7 million from the first quarter of 2010 and $1.3 million lower than the $11.5 million from the second quarter of 2009. Operating surplus is a non-GAAP financial measure used by certain investors to measure the financial performance of the Partnership and other master limited partnerships. (Please see Appendix A for a reconciliation of this non-GAAP measure to net income.) Revenues for the second quarter of 2010 were $31.8 million, compared to $33.4 million in the second quarter of 2009. The Partnership’s revenues for the second quarter of 2010 reflect the acquisition of the M/T Alkiviadis; in addition, for continuing operations, this reflects the lower charter rates at which we have re-chartered a number of the Partnership’s vessels, whose original charters expired during the previous two quarters. The Partnership earned $0.2 million in profit share revenues in the second quarter of 2010, on the back of a buoyant Suezmax market, compared to zero profit share earned in the second quarter of 2009. Total operating expenses for the second quarter of 2010 were $16.2 million, including $7.3 million in fees for the commercial and technical management of the fleet paid to a subsidiary of our Sponsor, Capital Maritime & Trading Corp, $7.7 million in depreciation and $0.6 million in general and administrative expenses. This is compared to $17.0 million total operating expenses for the second quarter of 2009. Net interest expense and finance cost for the second quarter of 2010 amounted to $8.0 million compared to $7.3 million for the second quarter of 2009. The increase in net interest expense and finance cost is primarily due to the higher interest margin applicable to our loan facilities since June 30, 2009 and to lower cash deposit rates. As of June 30, 2010 the Partnership’s long-term debt remained unchanged compared to December 31, 2009 at $474.0 million and Partners’ capital stood at $192.7 million. Market Commentary Overall, average product tanker spot earnings during the second quarter of 2010 remained at levels higher than the latter part of 2009. Refinery margins and refinery utilization, especially in the western hemisphere, have improved during the second quarter, and oil demand was at higher levels compared to a year ago. The period charter market held at similar levels compared to the first quarter of 2010, and at higher levels compared to the latter part of 2009,both in terms of charter rates and volume of fixtures, as charterers continued to show signs of higher confidence in the market based on the improved spot rates. The Suezmax market was strong with earnings improving considerably, compared to the year end 2009, as strong demand both in the Atlantic Basin and the Far East drove rates upwards. Fleet Developments On June 30, 2010 the Partnership acquired the M/T Alkiviadis (2006 Hyundai Mipo 37,000 dwt Ice Class 1A) from Capital Maritime at a purchase price of $31.5 million, financed with cash. The M/T Alkiviadis is the Partnership’s seventeenth modern MR tanker, bringing the size of its fleet to 20 vessels, and is chartered to Capital Maritime, under a two year time charter expected to expire in June 2012. The gross base rate under the charter is $13,000 per day (net $12,838) plus a 50/50 profit sharing agreement if it breaches IWL. The vessel’s total operating expenses are fixed for five years until June 2015 at a daily rate of $7,000. Following the acquisition of the M/T Alkiviadis, 81% of the fleet total days for the remainder of 2010, and 52% of the fleet total days in 2011 are secured under period charter coverage. Revision of the Annual Distribution Guidance In January 2010, the Partnership set its target annual distribution level at $0.90 per unit, which it believes is sustainable even if a low charter rate environment persists. During the first half of 2010, we have observed an improvement in the product tanker market from its historic lows and, as announced, the Partnership has made two accretive acquisitions of MR product tankers with charters of at least two years, thereby enhancing the visibility and stability of our cash flows. Following these positive developments the Partnership has revised upwards its target annual distribution level from $0.90 to $0.93 paid equally over four quarters, commencing with the payment of the third quarter 2010 distribution. Annual General Meeting On July 22, 2010, the Partnership held its Annual General Meeting in Piraeus at which each of Keith Forman and Evangelos Bairactaris were re-elected to act as Class III Directors until the 2013 Annual Meeting of Limited Partners of the Partnership. No other actions were taken at the meeting. Re-Appointment of Directors by Capital GP L.L.C. The Partnership also announced that Capital GP L.L.C., its General Partner, has re-appointed each of Evangelos M. Marinakis, Ioannis E. Lazaridis and Nikolaos N. Syntychakis to act as Appointed Directors, as such term is defined in the Partnership Agreement, for an additional three year term commencing as of July 22, 2010, the date of the Partnership’s Annual General Meeting. Management Commentary Mr. Ioannis Lazaridis, Chief Executive and Chief Financial Officer of the Partnership’s General Partner commented: “During the second quarter of 2010, we continued to observe an improvement in the product tanker market from the historical lows reached in the second half of 2009.We continue to closely monitor key industry factors, in order to assess a further market recovery for the remainder of 2010 and 2011. These factors include changes in oil product demand, oil refinery utilization rates, the implementation of the single-hull tanker phase out, the availability of shipping finance, as well as further delays and cancellations that could reduce the number of new tanker vessel deliveries.” Mr. Lazaridis continued: “We are particularly pleased that we have successfully completed the acquisition of our twentieth vessel, the M/T Alkiviadis, chartered to Capital Maritime for two years. The combination of an improved product tanker market and the accretive acquisitions of the M/T Atrotos and the M/T Alkiviadis since the end of 2009, allows us to revise upwards our annual distribution guidance by three cents to $0.93 per unit. We will continue to monitor market developments and explore further accretive acquisitions and as a result we will revisit our annual distribution guidance.” Quarterly Cash Distribution On July 23, 2010, the Board of Directors of the Partnership declared a cash distribution of $0.225 per unit for the second quarter of 2010, in line with management’s previous annual guidance. The second quarter 2010 distribution will be paid on August 13, 2010 to unit holders of record on August 6, 2010. Conference Call and Webcast Today, Friday, July 30, 2010 at 10:00 a.m. Eastern Daylight Time (U.S.), the Partnership will host an interactive conference call. Conference Call details: Participants should dial into the call 10 minutes before the scheduled time using the following numbers: 1(866) 819-7111 (from the US), 0(800) 953-0329 (from the UK) or +(44) (0) 1(from outside the US). Please quote “Capital Product Partners.” A replay of the conference call will be available until August 7, 2010. The United States replay number is 1(866) 247-4222; the UK replay number is 0(800) 953-1533; the standard international replay number is (+44) (0) 1and the access code required for the replay is: 69648481#. Slides and audio webcast: The slide presentation accompanying the conference call will be available on the Partnership’s website at www.capitalpplp.com. An audio webcast of the call will also be accessible on the website. The relevant links will be found in the Investor Relations section of the website. Forward Looking Statements: The statements in this press release that are not historical facts, including our expectations regarding developments in the markets, their effects and the factors that may contribute to a market recovery, our expectations regarding the employment of our vessels, our expected charter coverage ratios for 2010 and 2011 and expectations regarding our quarterly distribution may be forward-looking statements (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended). These forward-looking statements involve risks and uncertainties that could cause the stated or forecasted results to be materially different from those anticipated. Unless required by law, we expressly disclaim any obligation to update or revise any of these forward-looking statements, whether because of future events, new information, a change in our views or expectations, to conform them to actual results or otherwise. We assume no responsibility for the accuracy and completeness of the forward-looking statements. We make no prediction or statement about the performance of our common units. About Capital Product Partners L.P. Capital Product Partners L.P. (Nasdaq:CPLP), a Marshall Islands master limited partnership, is an international owner of modern double-hull tankers. The Partnership owns 20 vessels, including 17 modern MR tankers, two small product tankers and one suezmax crude oil tanker. Most of its 20 vessels are under medium- to long-term charters to BP Shipping Limited, Morgan Stanley Capital Group Inc., Overseas Shipholding Group and Capital Maritime & Trading Corp. For more information about the Partnership, please visit our website: www.capitalpplp.com. Contact Details: Capital GP L.L.C.
